PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/124,250
Filing Date: 7 Sep 2016
Appellant(s): ILLSLEY et al.



__________________
Richard Danyko
Registration No. 33,672
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata (EP 2 700 509), as cited on the IDS.
Regarding claims 40 and 41; Hayata teaches, in a preferred embodiment, a low migration radiation curable ink [0008], comprising 13.5 wt. % of an EO-modified trimethylolpropane triacrylate (component B), 5.0 wt. % of IRGACURE 127 (2-Hydroxy-1-{4-[4-(2-hydroxy-2-methyl-propionyl)-benzyl]-phenyl}-2- methyl-propan-1-one; type I photoinitiator; low migration potential type I photoinitiator; see instant specification [0042]), and 0.5 wt. % of SPEEDCURE ITX (type II photoinitiator [0264]) [Table 3; Ex20].  This preferred embodiment [Table 3; Ex20] does not employ phosphine oxide based photoinitiators, thus comprises less than 2.0% of any phosphine oxide based photoinitiators (instant claim 41) and does not employ monofunctional monomers.
Hayata contemplates employing other monomers as the component B (alkoxylated multifunctional acrylate); for example of the following Formula (B2) [0054]; wherein LB2 is particularly preferably a divalent hydrocarbon group having 6 carbon 2CH2–; b4 and b5 are preferably an integer of 1, 2 or 3 [0059].

    PNG
    media_image2.png
    86
    367
    media_image2.png
    Greyscale

Thus, Hayata teaches a polymerizable monomer having an alkoxylated chain and at least 2 polymerizable groups, the degree of alkoxylation per polymerizable group is 3.
Hayata teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Hayata does not specifically disclose an embodiment containing the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per molecule and one or more photoinitiators having low migration potential.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a composition containing the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per molecule and one or more photoinitiators having low migration potential based on the invention of Hayata, and would have been motivated to do so since Hayata suggests that the composition can contain the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per 
The Examiner makes note that “in order to increase the extent of monomer conversion during curing of the composition” is a future intended use/product by process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The instant claims are directed to an ink or coating composition, not to a method of curing the composition; the limitation “in order to increase the extent of monomer conversion” occurs at a curing step; which is not required by the claimed composition.  However, since Hayata teaches employing all of the claimed reagents, claimed amounts, and substantially similar processes; the claimed effect/physical properties (i.e. increase the extent of monomer conversion) would necessarily be present a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains In re Spada, MPEP §2112.01, I and II. 

Claims 42-47, 49, 50, 53-58, and 71-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata (EP 2 700 509), as cited on the IDS, as applied to claim 40 above.
Hayata teaches the basic claimed low migration ink or coating composition, and in the alternative, renders obvious the basic claimed low migration ink or coating composition, as set forth above, with respect to claim 40.
Regarding claims 42 and 43; Hayata teaches the bisacylphosphine compound is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphosphine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139].
Regarding claims 44 and 54; Hayata contemplates employing other monomers as the component B (alkoxylated multifunctional acrylate); for example of the following B1 is a trivalent hydrocarbon group having a carbon number between 4 and 12, particularly preferably a trivalent hydrocarbon group having 6 carbon atoms (trimethyloyl group) [0056]; R’ is particularly preferably –CH2CH2–; b1, b2, and b3 represent an integer of 0-6; preferably 1, 2, or 3 [0059].

    PNG
    media_image3.png
    180
    367
    media_image3.png
    Greyscale

Thus, Hayata teaches the trimethylolpropane triacrylate having a degree of alkoxylated per acrylate moiety of 3 to 6 (falls within the scope of the claimed range).
Regarding claims 45 and 46; Hayata teaches the bisacylphosphine compound is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139].
Regarding claim 47; Hayata teaches the component B (i.e. ethoxylated trimethylolpropane triacrylate) is particularly preferably employed in an amount of 7 to 20 mass % [0061].
	Regarding claims 49 and 50; Hayata teaches the bisacylphosphine compound is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139].
Regarding claim 53; Hayata teaches the composition further comprises 30 mass % of 3-methyl pentanediol diacrylate [0042; Ex6-8], however fails to teach an amount of 0.9 wt. % to 28 wt. %.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would expect a composition employing 30.0 wt. % of 3-methyl pentanediol diacrylate would yield 
Regarding claim 55; Hayata teaches, in the disclosure of the present invention, particularly preferred examples of said bisacylphosphine oxide compounds include bis(2,4,6-trimethyl benzoyl) phenyl phosphine oxide [0073].
Regarding claims 56-58; Hayata teaches the compositions are UV curable inkjet printing inks [0274, 0217, and 0219].
Regarding claim 71; Hayata teaches the molecular weight of component B is preferably 315-500 [0048], specific examples of component B include polyethylene glycol diacrylate [0049]; thus a polyethylene glycol diacrylate having a molecular weight of 400, has about 9 ethoxylated group (i.e. 4.5 per polymerizable group).
Regarding claim 72; Hayata teaches component B (i.e. polyethylene glycol diacrylate) is particularly preferably employed in an amount of 7 to 20 mass % of the ink composition [0061].
Regarding claims 73 and 74; Hayata teaches the bisacylphosphine compound is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of .

Claims 59-65, 67, 68, and 75-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata (EP 2 700 509), as cited on the IDS.
Regarding claims 59 and 62; Hayata teaches, in a preferred embodiment, a low migration radiation curable ink [0008], comprising 17 wt. % of an EO-modified trimethylolpropane triacrylate (component B) and 2.0 wt. % of IRGACURE 819 (type I photoinitiator) [Table 3; Ex19].  
Hayata contemplates employing other monomers as the component B (alkoxylated multifunctional acrylate); for example of the following Formula (B1) [0054]; wherein LB1 is a trivalent hydrocarbon group having a carbon number between 4 and 12, particularly preferably a trivalent hydrocarbon group having 6 carbon atoms (trimethyloyl group) [0056]; R’ is particularly preferably –CH2CH2–; b1, b2, and b3 represent an integer of 0-6; preferably 1, 2, or 3 [0059].

    PNG
    media_image3.png
    180
    367
    media_image3.png
    Greyscale

Thus, Hayata teaches the trimethylolpropane triacrylate having a degree of alkoxylated per acrylate moiety of 3 to 6 (falls within the scope of the claimed range).
Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Hayata does not specifically disclose an embodiment containing the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per molecule and one or more photoinitiators having low migration potential.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a composition containing the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per molecule and one or more photoinitiators having low migration potential based on the invention of Hayata, and would have been motivated to do so since Hayata suggests that the composition can contain the polymerizable monomer having an alkoxylated chain (degree of alkoxylation per polymerizable group is 3 or greater) and at least 2 polymerizable groups per molecule [0054-0059] and one or more photoinitiators having low migration potential [Ex20].
The Examiner makes note that “in order to increase the extent of monomer conversion during curing of the composition” is a future intended use/product by process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The instant claims are directed to an ink or coating composition, not to a method of curing the composition; the limitation “in order to increase the extent of monomer conversion” occurs at a curing step; which is not required by the claimed composition.  However, since Hayata teaches employing all of the claimed reagents, claimed amounts, and substantially similar processes; the claimed effect/physical properties (i.e. increase the extent of monomer conversion) would necessarily be present a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Regarding claims 60 and 63; Hayata teaches, in the preferred embodiment, 2 mass % of the IRGACURE 819 (acylphosphine oxide photoinitiator).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would expect a composition employing 2 mass % of an acylphosphine oxide photoinitiator would yield substantially similar properties compared to a composition employing less than 2 wt% of the same acylphosphine oxide photoinitiator.
Regarding claims 61 and 64; Hayata teaches the bisacylphosphine compound (e.g. IRGACURE 819) is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139].
Regarding claim 65; Hayata teaches the component B (i.e. ethoxylated trimethylolpropane triacrylate) is particularly preferably employed in an amount of 7 to 20 mass % [0061].
	Regarding claims 67; Hayata teaches, in the preferred embodiment, 2 mass % of the IRGACURE 819 (acylphosphine oxide photoinitiator).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would expect a composition employing 2 mass % of an acylphosphine oxide photoinitiator would yield substantially similar properties compared to a composition employing less than 2 wt% of the same acylphosphine oxide photoinitiator.
Regarding claims 68; Hayata teaches the bisacylphosphine compound (e.g. IRGACURE 819) is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139]..
Regarding claim 75; Hayata teaches the molecular weight of component B is preferably 315-500 [0048], specific examples of component B include polyethylene glycol diacrylate [0049]; thus a polyethylene glycol diacrylate having a molecular weight of 400, has about 9 ethoxylated group (i.e. 4.5 per polymerizable group).
Regarding claim 76; Hayata teaches component B (i.e. polyethylene glycol diacrylate) is particularly preferably employed in an amount of 7 to 20 mass % of the ink composition [0061].
Regarding claims 77 and 78; Hayata teaches the bisacylphosphine compound is preferably employed in an amount of 1-5 mass % of the entire ink composition [0139].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found in obvious to employ the bisacylphospine oxide photoinitiator in an amount of 1 mass %, and would have been motivated to do so since Hayata teaches it suitable to employ the bisacylphosphine oxide compound in an amount of 1 mass % of the entire ink composition, from the view point of increasing sensitivity and suppressing migration, odor, and blocking [0139].

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayata (EP 2 700 509).

(2) Response to Argument
A.  Rejections under 35 U.S.C. § 102(a)(1)
1. Claims 40 and 41 are not anticipated by Hayata (EP 2 700 509)
Although the 102(a)(1) rejection in view of Hayata has been withdrawn, the Examiner points to the arguments of pages 7-8 of the Brief where Appellants note that 
Following the logic of Appellant’s arguments, the Examiner makes note that Example 19 of Table 3 comprises 17.0 % of an EO-modified trimethylolpropane triacrylate, which when substituted by compound CD561 (average EO molar addition of 4 to 6), and assuming that there are a roughly equal number of compounds with degree of alkoxylation per polymerizable group of 2, 2.5, and 3, 1/3 of the diol acrylate would be expected to have a degree of alkoxylation per polymerizable group of 3; 1/3 of 17.0 is 5.6, which means that only 5.6% of diacrylate with a degree of alkoxylation per polymerizable group of 3 is present; which falls within the claimed range.

	B.  Rejections under 35 U.S.C. § 103
1.  Claims 42-47, 49, 50, 53-58, and 71-74 are not obvious over Hayata (EP 2 700 509) as applied to claim 40, and claims 59-65, 67, 68, and 75-78 are not obvious over Hayata (EP 2 700 509)
Appellant argues, on page 9 of the Brief, Hayata teaches, specifically and unequivocally, that low migration is obtained by having a high concentration (30 wt% or more) of 3-methyl pentanediol diacrylate in the ink [0008-0012], while the present 
Appellants argue in the paragraph bridging pages 10 and 11 of the Brief, Hayata does not teach, disclose, or suggest in any way, that a degree of alkoxylation of 3 or greater per polymerizable group will increase the extent of monomer conversion during cure of the composition.  The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the claims of the instant application are directed to a composition, not to the method of curing said composition.  The limitation “in order to increase the extent of monomer conversion during curing of the composition” is a future intended use/product by process limitation.  It is the Examiner’s position that the composition of Hayata would necessarily possess 
Appellants argue the examples of Hayata which comprise monomers with a degree of alkoxylation less than 3 work as intended and expected and, based on the disclosure of Hayata, one of ordinary skill in the art would not ascertain that using monomers with a degree of alkoxylation of 3 or greater per polymerizable group would impart any advantages, or increase the extent of conversion of monomers during curing of the composition.  Appellants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  As stated in the rejection, Hayata teaches an alkoxylation of up to 6 per polymerizable group [0059].
Appellants argue that the number of monomers (B) described and/or hinted at is enormous and often vague, e.g., that the number of monomers that are “preferred” makes the designation meaningless.  The Examiner respectfully disagrees.  Hayata teaches a finite list of suitable multifunctional monomers (Component B) to be suitably employed in the present invention [0054-0059].  An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success."  [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Regarding Appellants’ arguments directed to the unexpected results, the data and results of Tables 2, 3, 5, 6, 7, 10, and 11 in the specification are not commensurate in scope with the instant claims for several reasons.  First, the scope of the claimed invention is broad compared to the examples as set forth in the specification.  For example, the instant claims require any combination of polymerizable monomers and/or oligomers and any photoinitiator having low migration potential, wherein the examples only show results for the monomers being VEEA, 3-MePDDA, PEGDA, CN3715LM, TMPTA and/or TMP(EO)15TA and the photoinitiators being IRGACURE 819, ESACURE KIP160, and ESCURE ONE.  It is unclear if the alleged unexpected results would occur over the entire claimed range.
Furthermore, the alleged unexpected results must occur over all ranges and therefore Appellants must show a broad range of examples (both inside and outside the claimed range).  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  For Example, the comparative examples are only directed to ethoxylation or propoxylation less than the required range; and no results are provided for a larger number of 
Appellants fail to persuasively show criticality of the claimed range (with respect to the number of alkoxylation groups, the type of alkoxylation groups, and to the amount of the polymerizable monomers).  It is also noted that the instant claims require 5% to 30% w/w polymerizable monomers and/or oligomers; wherein the Examples of the instant specification only show results for 0% to 25% w/w polymerizable monomers and/or oligomers.  Criticality of the range 5% to 30% w/w has not been established as there are no data points in between 0 and 5% w/w (i.e. less than 5% w/w) and above 25% w/w.  To establish unexpected results over a claimed range, Appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 716.02(d) II.  

Dependent Claims
Appellant argues claim 53 provides a composition wherein monomers and/or oligomers in addition to those having at least 2 polymerizable groups per molecule and degree of alkoxylation per polymerizable group of 3 or greater are present; one of the monomers listed is 0.9 to 28 wt% 3-methyl pentanediol diacrylate, which compound must be present in Hayata’ invention at 30 wt% or more.  It is the Examiner’s position that a person of ordinary skill in the art would expect a composition employing 30.0 wt. % of 3-methyl pentanediol diacrylate would yield substantially similar properties compared to a composition employing 28.0 wt. % of 3-methyl pentanediol diacrylate.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Appellants have failed to show any persuasive data and/or evidence suggesting otherwise.
Regarding remarks with respect to claims 54, 71, 72, 75, and 76, Appellants arguments amount to a mere allegation of patentability.  The arguments do not pertain to any perceived deficiencies of the prior art, but simply reiterates the language of the claims.  Such arguments are not persuasive.  Appellants arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellants argue in claims 44 and 62, the monomers and/or oligomers having at least 2 polymerizable groups per molecule and a degree of alkoxylation per polymerizable group of 3 or greater are selected from: trimethylolpropane triacrylate and polyethylene glycol diacrylate, each of which have a degree of alkoxylation per acrylate moiety of 3.0 to about 7.0; each has been shown to provide excellent activity in reducing migration, see e.g., Table 1 and 7.  The Examiner makes note that the claims of the instant application require “alkoxylation,” which is broader than the Examples of Tables 1 and 7 which only show results to ethoxylation.  It is unclear if the alleged unexpected results would occur over the entire claimed range (e.g. methoxylation, pentoxylation, octoxylation, etc).  

Conclusion
	In view of the forgoing response to Appellants arguments, the Examiner maintains that claims 40-47, 49, 50, 53-65, 67, 68, and 71-78 are still obvious in view of Hayata (EP 2 700 509).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.